Exhibit NEWS Charter Reports Fourth Quarter and Full Year 2008 Financial and Operating Results Charter operations are solid; financial restructuring underway to reduce debt St. Louis, Missouri – March 16, 2009 – Charter Communications, Inc. (NASDAQ: CHTR) (along with its subsidiaries, the “Company” or “Charter”) today reported financial and operating results for the three and 12 months ended December 31, Key year-over-year highlights: · Pro forma1 annual revenues of $6.467 billion grew 8.5% on a pro forma basis and annual revenues increased 7.9% on an actual basis; pro forma fourth quarter revenues of $1.653 billion grew 7.0% on a pro forma basis and revenues grew 6.6% on an actual basis; primarily driven by increases in telephone and high-speed Internet (HSI) revenues. · Pro forma annualadjusted EBITDA2 of $2.315 billion grew 10.3% on a pro forma basis and 2008 adjusted EBITDA grew 9.9% on an actual basis; pro forma fourth quarter adjusted EBITDA of $619 million increased 10.1% on a pro forma basis and adjusted EBITDA increased 9.7% on an actual basis. · Annualadjusted EBITDA margin of 35.8% increased 60 basis points on a pro forma and actual basis; and fourth quarter adjusted EBITDA margin of 37.4% increased 100 basis points on a pro forma basis and actual basis. · Total ARPU3 for the quarter increased 10.2% to $108.27, driven by increased sales of The Charter BundleTM, advanced services growth and upgrading customers to higher service tiers. · Revenue generating units (RGUs) increased 5.5% with 650,900 net additions during 2008, including 45,300 during the fourth quarter. 1 Pro forma results are described below in the “Use of Non-GAAP Financial Metrics” section and are provided in the addendum of this news release. 2 Adjusted EBITDA is defined in the “Use of Non-GAAP Financial Metrics” section and is reconciled to net cash flows from operating activities in the addendum of this news release. 3 Average revenue per basic video customer. 1 “We are pleased with our operational results, which are consistent with the preliminary results we reported last month. Our success in growing the bundle, even in a challenging economic environment, demonstrates our competitive position in this industry. We will continue to focus on increasing penetration of our triple play offering and enhancing our customers’ overall experience today and going forward,” said Neil Smit, President and Chief Executive Officer. Key Operating Results All of the following customer growth and ARPU statistics are presented on a pro forma basis. Charter added 45,300 RGUs during the fourth quarter of 2008 and 650,900 RGUs during the full year. Approximately 53% of Charter’s customers subscribe to a bundle, up from 47% in the fourth quarter of 2007. Charter’s pro forma average monthly revenue per basic video customer for the fourth quarter of 2008 was $108.27, an increase of 10.2% compared to fourth quarter 2007, primarily as a result of higher bundled penetration and an increase in advanced services. Fourth quarter RGU changes (on a pro forma basis for 2008 and 2007) consisted of the following: · Digital video customers increased by approximately 22,300 and basic video customers decreased by 75,100 during the fourth quarter. Video ARPU was $59.15 for the fourth quarter of 2008, up 5.3% year-over-year. · Fourth quarter 2008 net gains of HSI were approximately 22,900, compared to a net gain of approximately 50,500 in the fourth quarter of 2007; and · Fourth quarter 2008 net gains of telephone customers were approximately 75,200, compared to a net gain of approximately 155,300 in the fourth quarter of 2007. Telephone penetration is now 12.9% of approximately 10.4 million telephone homes passed as of December 31, As of December 31, 2008, Charter served approximately 5,454,600 customers and the
